Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2022 has been entered.
 
Response to Amendment
Amendments to the claims, filed on 01/11/2022, are accepted and do not introduce new matter. 
Claims 1 and 7-18 are pending; claims 2-6 are cancelled. 

Allowable Subject Matter
Claims 1 and 7-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art does not teach a shower assembly, comprising: a diverter unit fluidly coupled to a fluid source, the diverter unit configured to selectively direct flow of fluid from the fluid source to one or both of a shower head and a hand shower, wherein the diverter unit comprises one or more channels that are configured to couple to one or more corresponding waterways of the shower head to attach the shower head to the diverter unit; a release mechanism attached to the diverter unit and comprising a push button configured to removably attach the shower head to the diverter unit, wherein the push button is configured to enable the shower head to detach from the coupled diverter unit when the push button is actuated; the shower head comprising a first plurality of nozzles configured to dispense fluid, wherein the shower head is configured to be removably fluidly coupled to the diverter unit; and the hand shower comprising a second plurality of nozzles configured to dispense fluid and fluidly coupled by a hose to the diverter unit, wherein the hand shower is configured to be removably attachable to the diverter unit by a connector, and wherein a spray head portion of the hand shower sits proud with respect to the shower head and the diverter unit when the hand shower is attached to the diverter unit by the connector, and wherein when the hand shower is attached to the diverter unit, a back surface of the hand shower is in full contact with a front-most surface of the diverter unit, such that the head portion of the hand shower sits proud with respect to the shower head and the diverter unit.
Examiner asserts that Lev (U.S. 2005/0098661) is the closest prior art to the claimed invention, which teaches a hand shower and shower head attachment set up. However, as seen in Figs 1-3, the hand shower 30 does not rest on a front-most surface of the diverter unit 18, and as such it does not sit proud with respect to both the shower head 14 and the diverter unit 18. It would not be obvious to modify Lev, since the modification would require a significant change to its structure. Furthermore, the modification would be considered hindsight rationale, since the prior art is silent with respect to the claimed configuration.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.






/JUAN C BARRERA/
Examiner, Art Unit 3752
/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752